         Case 1:20-cv-00968-MKV Document 66 Filed 04/01/21 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 

 FRANCOIS DENIMAL et al.,

                           Plaintiffs,

                       -against-                                 1:20-cv-00968-MKV

 PRODIGY NETWORK, LLC, a Delaware limited                              ORDER
 liability company, and 1234 W. RANDOLPH
 NEWCO, INC., a Delaware corporation,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On March 29, 2021, Defendants filed a Suggestion of Bankruptcy and Notice of Automatic

Stay [ECF No. 65], advising that on March 25, 2021, Defendants each filed a chapter 7 bankruptcy

petition in the United States Bankruptcy Court for the District of Delaware, commencing Case

Nos. 21-10611 (Prodigy Network, LLC) and 21-10614 (1234 Randolph NewCo, Inc.)

(collectively, the “Bankruptcy Cases”).

       Accordingly, IT IS HEREBY ORDERED that this matter is automatically stayed pursuant

to Section 362 of the Bankruptcy Code, 11 U.S.C. § 362, by reason of the filing of the bankruptcy

petitions in the United States Bankruptcy Court for the District of Delaware under Case Nos. 21-

10611 and 21-10614.

       IT IS FURTHER ORDERED that all deadlines and hearings in this case are adjourned sine

die.

       IT IS FURTHER ORDERED that Defendants shall file a report on the status of the

Bankruptcy Cases on or before July 1, 2021, and every three months thereafter, or within one week




                                               1
             Case 1:20-cv-00968-MKV Document 66 Filed 04/01/21 Page 2 of 2




of the termination of the Bankruptcy Cases or any order lifting the automatic stay with respect to

this case.



SO ORDERED.
                                                    ___ ______
                                                            ___________
                                                            __         ______________
                                                                       __          ____
                                                                                   ____
                                                     _______________________________________
                                                                                          ___
Date: April 1, 2021                                 MARY   YK  AY VYSKOCIL
                                                             KAY    VYS
                                                                     YSKOCI    CIIL
      New York, NY                                  United d States
                                                             States Di
                                                                     issttrict Judge
                                                                    District




                                                2
